Citation Nr: 0022015	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-06 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the appellant has submitted new and material evidence 
in order to reopen his claim of service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

Documents of record show that the appellant was a student at 
Rutgers University and a member of the Reserve Officers 
Training Corps (ROTC) in the early 1970s.  These records show 
that the appellant was authorized to attend the Fort Bragg 
ROTC advanced camp during the period from June 14 to July 26, 
1974.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which determined that the appellant had not submitted 
new and material evidence in order to reopen his claim of 
service connection for schizophrenia.  

In a rating decision dated December 1985, the RO denied the 
appellant's claim seeking entitlement to service connection 
for a psychiatric condition.  This was the last final 
decision regarding such issue.  See 38 U.S.C.A. § 7105 (West 
1991).  

The appellant was scheduled for a travel Board hearing in 
July 2000.  However, in July 2000, the appellant's 
representative indicated that the appellant would not be able 
to make such scheduled hearing.


FINDINGS OF FACT

Evidence submitted subsequent to the December 1985 RO denial 
of service connection for a psychiatric disability bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability.




CONCLUSION OF LAW

Evidence submitted since the December 1985 RO decision, which 
denied the appellant's claim of service connection for a 
psychiatric disability is new and material and, therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The appellant underwent a medical examination for advanced 
ROTC Airborne and Scholarship in April 1972.  His psychiatric 
evaluation was normal.  

A letter order from the Army dated May 1974 authorized the 
veteran to attend Fort Bragg ROTC advanced camp during the 
period June 14 to July 26, 1974.

The appellant underwent a medical examination for advanced 
ROTC on June 15, 1974.  His psychiatric evaluation was marked 
as abnormal.  Loose associations, and blunted affect were 
noted.  On the back of the form, paranoid schizophrenia was 
noted.  

The appellant was seen by a physician on June 24, 1974.  It 
was noted that findings showed that the appellant had 
paranoid ideation with delusional system.  The examiner's 
impression was paranoid schizophrenia, and he wrote that the 
appellant was psychiatrically unqualified.  

On June 25, 1974, the appellant requested a waiver in order 
to remain in advanced camp.  However, on June 26, 1974, the 
medical review officer recommended disapproval because the 
problem would require prolonged and intensive treatment and 
even then the outlook was not good.  The officer stated that 
he did not think that the appellant would function 
effectively as an officer.  

A notation was made on the appellant's examination report by 
the division surgeon on June 26, 1974, that the appellant was 
medically disqualified by reason of paranoid schizophrenia, 
and that waiver was not recommended.  

The RO attempted on numerous occasions to verify the dates 
between 1970 and 1975 that the appellant was under the senior 
ROTC program and ordered to duty for the purpose of filed 
training under Chapter 103.  In August 1985, the National 
Personnel Records Center responded that the appellant did not 
have active service, and that the appellant was an ROTC cadet 
only.  

By rating decision dated December 1985, the RO denied the 
appellant's claim for service connection for a psychiatric 
condition.  The RO determined that the appellant had no 
active service, and that he was a ROTC cadet only.  

Evidence submitted subsequent to the December 1985 decision 
is summarized below:

In a March 1998 statement, the appellant asserted that when 
he was a ROTC student, he was subject to ongoing and intense 
psychological pressure which led to an honorable discharge 
from the Army Reserve Officer Training Corps.  The appellant 
stated that since January 1975 he had been under psychiatric 
care for 80 percent of his life.  

The appellant underwent a VA examination in April 1998.  It 
was noted that the appellant never served on active duty in 
the Army except during his reserve officer training.  
Diagnosis was chronic paranoid schizophrenia.  

In September 1998, copies of hospitalization records from the 
Ancora Psychiatric Hospital were submitted for the time 
period from 1980.  Final diagnosis was schizophrenia, chronic 
undifferentiated type.  

In a October 1998 statement, the appellant described 
hospitalization he incurred after 1975.  The appellant stated 
that his first time in a psychiatric hospital was from 
January to April 1975 at Ancora Psychiatric Hospital.  

In December 1998, the Evergreen Park Hospital submitted 
copies of hospitalization records from 1978.  It was noted 
that the appellant's extensive psychiatric history began in 
1975.  It was noted that the appellant had begun boot camp 
while a senior at Rutgers University and that this had 
presented a certain set of pressures for him.  Final 
discharge diagnosis was paranoid schizophrenia, chronic.  

In the appellant's January 1999 Notice of Disagreement, the 
appellant's main argument was that he was seen to have loose 
associations and blunted affect on June 15, 1974 and received 
a psychological discharge for paranoid schizophrenia on July 
26, 1974 during advance ROTC camp, the qualifying period.  

In the appellant's March 1999 Substantive Appeal, he asserted 
that his discharge happened during his qualifying period as a 
ROTC cadet.  

In April 1999, hospital records were received from the Ancora 
Hospital for the time period from 1977 to 1980.  In 1980, the 
appellant was diagnosed with schizophrenia, chronic 
undifferentiated type.  

In a January 2000 statement, the appellant asserted that he 
was given a psychological discharge from the Army in June 
1974.  He asserted that in January 1975, he entered the 
Ancora State Psychiatric Hospital.  He noted that the 
hospital did not keep records that far back, but that 
relatives could verify that he was hospitalized at that time.  


Analysis

As noted above, in December 1985, the RO denied the veteran's 
claim for service connection for a psychiatric disability.  
Under applicable law and VA regulations, that decision is 
final, and the appellant's claim may not be reopened and 
reviewed unless new and material evidence is submitted by or 
on behalf of the appellant.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the appellant's claim for service connection for a 
psychiatric disability.  The appellant was denied service 
connection for a psychiatric disability in December 1985.  It 
was determined that the veteran's schizophrenia existed prior 
to his ROTC training.  Since that time, the appellant has 
submitted numerous post-service hospitalization records for 
schizophrenia, as well as a VA examination from April 1998 
showing that the appellant had schizophrenia.  

The hospitalization records and the VA examination report are 
new in that they are not merely cumulative of other evidence 
of record.  Inasmuch as the evidence also provides a more 
complete evidentiary record of the appellant's psychiatric 
disorder, the hospitalization records and examination report 
are also material to the appellant's claim.  Justus, Hodge, 
supra.  Although the evidence does not address the question 
of whether the appellant's schizophrenia existed prior to his 
ROTC training, such evidence is not necessary in determining 
whether new and material evidence has been submitted.  These 
are questions to be addressed in determining whether the 
appellant has submitted a well-grounded claim.  The 
hospitalization records and the VA examination report, either 
by themselves or in connection with the evidence already 
assembled, are so significant that they must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the claim is reopened, and the appellant's claim must be 
considered in light of all the evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for schizophrenia, the claim is 
reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As described above, the Board has found that new and material 
evidence has been submitted to reopen the claim for service 
connection for a psychiatric disability.  The Board must now 
provide the appellant an opportunity to present evidence as 
to whether the claim is well grounded before the original 
trier of fact, and pursuant to his right under 38 U.S.C.A. § 
5103(a) (West 1991) the appellant must be informed what 
evidence was missing from his claim, and be provided the 
opportunity to supply such evidence.  See Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000).

Consequently, pursuant to Robinette v. Brown, 8 Vet. App. 69 
(1995), the RO should specifically advise the veteran that in 
order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  If the RO determines 
that the appellant's claim is well grounded, the RO should 
undertake all appropriate development to include a VA 
examination to ascertain the nature and likely etiology of 
any psychiatric disability.  

For reasons discussed below, it is also noted that further 
development is needed before a determination is made 
regarding whether the appellant's claim of service connection 
for a psychiatric disability is well-grounded.  

Active duty for training includes duty performed by a member 
of a Senior Reserve Officers' Training Corps program when 
ordered to such duty for the purpose of training or a 
practice cruise under chapter 103 of title 10 U.S.C.  
38 U.S.C.A. § § 101 (22) (D); 38 C.F.R. § 3.6 (c) (4) (1999).  
On or after October 1, 1988, to qualify as active duty for 
training, such duty must be prerequisite to the member being 
commissioned and must be for a period of at least four 
continuous weeks.  38 C.F.R. § 3.6 (c) (4) (ii) (1999).  

A threshold issue in this case is whether the appellant has 
military service that falls within the definition of "the 
active military, naval, or air service" in 38 U.S.C.A. 
§ 1110, 1131 (West 1991).  Records show that the appellant 
was a member of ROTC in the early 1970s, and that he was 
authorized to attend the Fort Bragg ROTC advanced camp during 
the period from June 14 to July 26, 1974.  

Several attempts have been made to verify the period of time 
when the appellant was ordered to duty for the purposes of 
training under chapter 103 of title 10 with the National 
Personnel Records Center (NPRC).  The NPRC responded that the 
appellant did not have active service, and that the appellant 
was only a ROTC cadet.  However, the extent of the 
appellant's ROTC training is not clear.  Accordingly, the RO 
should verify all periods of the appellant's ROTC training.  
This should be done using all reasonable available means, 
including contacting the veteran's ROTC unit at Rutgers.  All 
efforts to verify the veteran's periods of ROTC training must 
be documented in the claims folder.  

The Court recently decided the case of Tetro v. West, 13 Vet. 
App. 404 (2000).  In that case, citing the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), the Court held 
that VA must obtain relevant SSA records.  Id. at 411-12.  
Indeed, in Tetro, the Court held that VA's failure to obtain 
SSA records predating the Board's 1990 decision denying the 
veteran's claim for nonservice-connected pension benefits 
precluded that determination from becoming final.  Id.  
Moreover, the Court recently reiterated this principle in 
Simmons v. West, 13 Vet. App. 501 (2000), explaining that VA 
was better suited than a veteran in obtaining this evidence.  
Id. at 508.

There are several indications in the claims file that the 
appellant is receiving SSA benefits.  There is a report of 
contact form from June 30, 2000, indicating that the SSA was 
going to call the RO back regarding the appellant's SSA 
records.  There is no indication in the claims folder as to 
whether the SSA called the RO back, and there are no SSA 
records currently on file.  Accordingly, the RO should make 
another attempt to obtain the appellant's SSA records.  All 
attempts to obtain such records should be documented in the 
claims file.  

It is noted that the appellant submitted a letter dated June 
10, 2000, in which he requested records from his ROTC 
training, psychiatric care records, and SSA records.  
Inasmuch as it is not clear whether the RO sent such records 
to the appellant, the RO should provide the veteran with 
copies of the aforementioned requested records.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that correction of this procedural 
defect is essential for a proper appellate decision and, 
therefore, REMANDS the matter to the RO for the following 
action:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should verify all periods of 
the appellant's ROTC training, with 
particular attention to the period 
beginning on June 14, 1974.  This should 
be done using all reasonable available 
means, including contacting the 
appellant's ROTC unit at Rutgers.  All 
efforts to verify the appellant's periods 
of ROTC training must be documented in 
the claims folder.  

3.  The RO should advise the appellant of 
the requirements necessary to submit a 
well-grounded claim, and should advise 
him of his interest in submitting 
evidence necessary to well ground his 
claim.  

4.  The RO should contact the Social 
Security Administration and obtain a copy 
of any decision granting the appellant 
disability benefits along with copies of 
all medical records con

5.  The RO should provide the appellant 
with copies of records from his ROTC 
training, his psychiatric care records, 
and any SSA records obtained pursuant to 
paragraph 4.  

6.  The RO should determine whether the 
appellant has submitted a well-grounded 
claim.  If the RO determines that the 
appellant has submitted a well-grounded 
claim, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA examination to ascertain 
the nature and likely etiology of any 
psychiatric disability.  

7.  After the development requested above 
has been completed, the RO should review 
the appellant's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

8.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for a psychiatric 
disability.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding entitlement to service 
connection for a psychiatric disability 
which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The appellant must be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


- 12 -


